Citation Nr: 1752056	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  06-28 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from April 15, 2005, to April 4, 2010, in excess of 50 percent from April 5, 2010, to August 22, 2011, and in excess of 70 percent since August 23, 2011.  

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right leg from April 22, 2004, to March 5, 2010, and in excess of 10 percent since March 6, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a September 2005 rating decision of the RO in Atlanta, Georgia.  The Agency of Original Jurisdiction (AOJ) for this case is the RO in St. Petersburg.  

The Veteran testified before a Veterans Law Judge (VLJ) at the local RO in August 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  In an October 2017 letter, VA notified the Veteran that the VLJ who conducted his hearing was no longer with the Board, and that he had a right to another hearing on these matters, if he so desired.  As discussed in more detail below, the Veteran withdrew the present appeal in writing prior to indicating whether he wanted another hearing.  See 38 C.F.R. § 20.702(e) (2017).

The Board previously remanded this case in September 2009 and June 2011 for additional evidentiary and procedural development. 


FINDING OF FACT

The Veteran withdrew his increased rating claims for PTSD and right leg radiculopathy in an October 2017 written statement.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD from April 15, 2005, to April 4, 2010, in excess of 50 percent from April 5, 2010, to August 22, 2011, and in excess of 70 percent since August 23, 2011, and entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right leg from April 22, 2004, to March 5, 2010, and in excess of 10 percent since March 6, 2010, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  Id. 

The Veteran submitted a written statement in October 2017 indicating that his appeals from 2009 be withdrawn.  The record shows that the only issues on appeal in his case are the claims of entitlement to increased ratings for PTSD and right leg radiculopathy.  Additionally, the Veteran's representative also contended in an October 2017 written statement that the Veteran wanted to withdraw his appeal before the Board.  Thus, there are no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.202 (2017).  The Board does not have jurisdiction to review these claims and the appeal is therefore dismissed.



ORDER

The issue of entitlement to an initial disability rating in excess of 30 percent for PTSD from April 15, 2005, to April 4, 2010, in excess of 50 percent from April 5, 2010, to August 22, 2011, and in excess of 70 percent since August 23, 2011, is dismissed. 

The issue of entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right leg from April 22, 2004, to March 5, 2010, and in excess of 10 percent since March 6, 2010, is dismissed. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


